EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dylan O. Adams  on 5/24/2021.

The application has been amended as follows: Independent claims 8, 13 are amended to incorporate allowable subject matter. The dependency and preambles of dependent claims 9, 10, 12, 14, 16-21 are amended in accordance with amended claims 8, 13. Claims 11, 22 are canceled. 
8.	(Currently Amended) A method of performing a vapor compression cycle 
performing a first portion of [[a]] the vapor compression cycle on a fluid with [[the]] a plurality of roll-diaphragm compressors that are respectively part of compressor-condenser pairs, the roll-diaphragm compressors including:
a rigid compressor head including a bell-shaped interface wall that defines a concave portion, the compressor head further including an apex portion having an inlet port and outlet port;
a round flexible roll-diaphragm coupled to the compressor head about an edge, and including a central portion that is coupled to and driven by a piston head, the roll-diaphragm driven in a rolling motion against the interface wall; and
a compression chamber defined by the compressor head and roll-diaphragm, wherein performing the portion of the vapor compression cycle on the fluid with the roll-diaphragm compressor includes:
the compression chamber receiving a refrigerant via the inlet port in a first state, 

expelling the refrigerant in a second state via the outlet port, wherein the roll-diaphragm compressor is configured based at least in part on a pressure ratio of a condenser associated with the roll-diaphragm compressor; and
performing a second portion of a vapor compression cycle in a system having a single evaporator and no more than one evaporator, by the plurality of roll-diaphragm compressors respectively providing fluid to  a condenser of a compressor-condenser pair, the respective condensers [[that]] then providing the fluid to the single evaporator via one or more throttling valves,
wherein the compressor-condenser pairs operate based on different pressure ratios, including each of the respective compressors operating with one or more of different average pressures within the compression chambers based respectively on one of the different pressure ratios, with different maximum volumes of the compression chambers based respectively on one of the different pressure ratios, and operating with non-synchronized compression timing based respectively on one of the different pressure ratios.
9.	(Currently Amended) The method of performing a vapor compression cycle 
10.	(Currently Amended) The method of performing a vapor compression cycle 
11. (Canceled) 
12.	(Currently Amended) The method of performing a vapor compression cycle 8[[11]] comprising a system for generating a cascading vapor compression cycle, the system comprising:
a plurality of throttling valves disposed in series; 
the single evaporator; and
8[[11]], the compressor-condenser pairs disposed in parallel with only one of the compressors receiving the refrigerant directly from the single evaporator, a compressor of each compressor-condenser pair providing the refrigerant to a respective condenser of the compressor-condenser pair, the condensers providing the refrigerant to the single evaporator via one or more of the plurality of throttling valves through a single connection between only one of the throttling valves and the single evaporator, with each condenser providing the refrigerant to the single evaporator via a different number of throttling valves.

13.	(Currently Amended) A method 
performing a first portion of a vapor compression cycle on a fluid with [[the]] a plurality of roll-diaphragm compressors, the roll-diaphragm compressors including:
a compressor head including an interface wall that defines a concave portion, the compressor head further including an apex portion having an inlet port and outlet port;
a flexible roll-diaphragm coupled to the compressor head about an edge, the roll-diaphragm driven in a rolling motion against the interface wall; and
a compression chamber defined by the compressor head and roll-diaphragm, the compression chamber receiving the fluid via the inlet port in a first state, compressing the fluid based on the volume of the compression chamber being made smaller, and expelling the fluid in a second state via the outlet port, wherein the roll-diaphragm compressor is configured based at least in part on a pressure ratio of a condenser associated with the roll-diaphragm compressor; and
performing a second portion of the vapor compression cycle in a system having a single evaporator and no more than one evaporator, by the plurality of roll-diaphragm compressors respectively providing fluid to  a condenser of a compressor-condenser pair, the respective condensers [[that]] then providing the fluid to the single evaporator via one or more throttling valves,
wherein the compressor-condenser pairs operate based on different pressure ratios, including each of the respective compressors operating with one or more of different average pressures respectively on one of the different pressure ratios, with different maximum volumes of the compression chambers based respectively on one of the different pressure ratios, and operating with non-synchronized compression timing based respectively on one of the different pressure ratios.

14.	(Currently Amended) The method of 
receives a refrigerant via the inlet port in the first state comprising liquid and gas; 
compresses the refrigerant based on the volume of the compression chamber being made smaller; and 
expels the refrigerant in a second state via the outlet port.
16.	(Currently Amended) The method of 
17.	(Currently Amended) The method of 
18.	(Currently Amended) The method of 
19.	(Currently Amended) The method of 
a plurality of throttling valves; 
 the single evaporator; and
the plurality of compressor-condenser pairs of claim 18, the compressor-condenser pairs disposed in parallel with at least one of the compressors receiving the fluid from the single evaporator, a compressor of each compressor-condenser pair providing the fluid to a respective 
20.	(Previously presented) The method of performing a vapor compression cycle 
21.	(Previously presented) The method of 
22. (Canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Previously entered rejections under 35 USC 112 are withdrawn. Independent claims 1, 8, 13 are allowable over the prior art of record. For example, Bakay does not, at the least, teach a system comprising a single, and no more than one, evaporator. Although systems with a single, and no more than one evaporator, are known in the art (see, e.g., Morimoto), but these systems do not teach, at the least, compressor-condenser pairs which operate based on different pressure rations, etc… Further, absent impermissible hindsight, it would not have been obvious to one of ordinary skill in the art to modify Bakay to comprise a system comprising a single, and no more than one, evaporator. Indeed, such a modification would likely change the principle of operation of Bakay (see MPEP 2143.01 VI). As independent claims 1, 8, 13 are allowable over the art of record, therefore claims 3-4, 6, 9-10, 12, 20, 14, 16-19, 21, depending therefrom are also considered to be allowable over the art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522.  The examiner can normally be reached on M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steve S TANENBAUM/Examiner, Art Unit 3763